DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the sushi composition of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a sushi layer; a sauce layer formed on an upper surface of the sushi layer; and a powder layer formed on a lower surface of the sushi layer, wherein the sushi layer consists of a filling made of a protein component and a sushi mixture covering the filling, the sauce layer contains sodium alginate and calcium chloride, the protein component consists of one or more selected from the group consisting of meat and tofu, the powder layer is made of an ingredient powdered after quick freezing at -55 to -45 °C and then freeze drying at 30 to 40 °C for 40 to 48 hours, the powdered ingredient consists of one selected from the group consisting of fish flesh, roe, shellfish flesh, rolled omelet, shrimp flesh, and meat, the sushi mixture consists of 100 parts by weight of a rice mix and 10 to 20 parts by weight of a sushi vinegar sauce, the sushi vinegar sauce consists of 100 parts by weight of vinegar, 10 to 12 parts by weight of salt, 60 to 70 parts by weight of sugar, 10 to 20 parts by weight of citron juice, 5 to 10 parts by weight of kelp, 1 to 3 parts by weight of turmeric powder, and 1 to 3 parts by weight of cumin powder, and the sushi vinegar sauce further contains a Boehmeria nivea extract in an amount of 1 to 3 parts by weight relative to 100 parts .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/DREW E BECKER/Primary Examiner, Art Unit 1792